 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         IRVIN LEE GREENE,
                                                            CASE NO. 3:19-CV-5100 RBL-JRC
11                               Plaintiff,
                                                            ORDER ADOPTING REPORT AND
12                v.                                        RECOMMENDATION
13         PIERCE COUNTY CORRECTION
           BUREAU, et al.,
14
                                 Defendants.
15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura, any objections to the Report and Recommendation, and the remaining record,

17   does hereby find and ORDER:

18          (1)    The Report and Recommendation is ADOPTED.

19          (2)    Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE.

20          The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

21          IT IS SO ORDERED. DATED this 9th day of July, 2019.

22

23
                                                         A
                                                         Ronald B. Leighton
                                                         United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
